United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20083
                         Summary Calendar



   ROYCE EUGENE MITCHELL, JR.; DR. CLIFFORD F. WILLIAM, J.D.,

                                             Plaintiffs-Appellants,

                               versus

 GWYN SHEA, Secretary of State for the State of Texas; THE STATE
   BAR OF TEXAS; THOMAS R. PHILLIPS; NATHAN L. HECHT; CRAIG T.
 ENOCH; PRISCILLA R. OWEN; JAMES A. BAKER; DEBORAH G. HANKINSON;
HARRIET O’NEILL; WALLACE JEFFERSON; XAVIER RODRIGUEZ; JEFFREY A.
 LEHMANN; BROADUS A. SPIVEY; TIMOTHY J. CLYNE; WILLIAM T. HAGAN;
 KATHY HOLDER; R. LANCE FLORES; BRENT GAMBLE; DON W. BROWN; JAN
           GREENBERG; MARSHALL HILL; DAVID LINKLETTER,

                                              Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-2167
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Royce Eugene Mitchell, Jr. and Dr. Clifford F. William, J.D.,

appeal the district court’s dismissal of their complaint for

failure to state a claim upon which relief may be granted pursuant

to FED. R. CIV. P. 12(b)(6).   They challenge the constitutionality


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of candidacy requirements for election to the Texas Supreme Court

and the State Bar Act requiring attorneys to be licensed to

practice law in Texas.      Because Mitchell and William are not

licensed to practice law in the State of Texas, they are not

eligible to be candidates for a position on the Texas Supreme

Court.    See TEX. CONST. art. V, § 2 (West 1993).   The plaintiffs

have not shown that either the Tex. Const. art. V, § 2 or the State

Bar Act is unconstitutional under the United States or Texas

Constitutions.

     The plaintiffs argue that the Texas State Bar Association and

the other defendants violated the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. § 1961 et seq.   The plaintiffs

have not alleged sufficient facts to state a claim that the

defendants engaged in a pattern of racketeering activity connected

to the acquisition, establishment, conduct, or control of an

enterprise.   See 18 U.S.C. § 1962; In re Burzynski, 989 F.2d 733,

741 (5th Cir. 1993).

     The plaintiffs alleged that the defendants interfered with the

freedom of elections and violated the Voting Rights Act, 42 U.S.C.

§ 1973.    They have not alleged facts indicating that they were

removed from the ballot for a position on the Texas Supreme Court

due to their membership in a protected class in violation of 42

U.S.C. § 1973.   The record shows that they were removed from the

ballot because they were not licensed to practice law in the State

of Texas and, therefore, were not eligible to be candidates under

                                 2
TEX. CONST. art. V, § 2.

     The   plaintiffs       argue    that    the    district      court   erred   in

dismissing    their   complaint       without      conducting     an   evidentiary

hearing.     Because the plaintiffs have not shown that they could

assert any viable claims if given an opportunity for additional

factual development, the district court did not err in dismissing

the complaint without conducting an evidentiary hearing.                         See,

e.g., Eason v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994).

     The plaintiffs also argue that the district court erred in

dismissing their complaint under the Rooker-Feldman** doctrine.

Because the issues raised in this case are inextricably intertwined

with these state court judgments concerning William, the district

court’s dismissal of William’s claims may be affirmed based on

applicability    of   the    Rooker-Feldman         doctrine.       See   Davis    v.

Bayless, 70 F.3d 367, 375 (5th Cir. 1995); see also Sojourner T v.

Edwards, 974 F.2d 27, 30 (5th Cir. 1992).

     The   plaintiffs     also      argue   that    the    defendants     were    not

entitled to immunity because they committed criminal actions.

Because    the   district     court    did    not    err     in   dismissing      the

plaintiffs’ complaint for failure to state a claim, the court need

not address this alleged error.             See Sojourner T v. Edwards, 974
F.2d 27, 30 (5th Cir. 1992).

     The    plaintiffs’      appeal    is    without       arguable    merit     and,

     **
       Rooker v. Fidelity Trust, 263 U.S. 413 (1923); District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                        3
therefore, it is DISMISSED as frivolous.   See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                4